I114th CONGRESS2d SessionH. R. 6271IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Nunes (for himself, Ms. Ros-Lehtinen, Mr. LoBiondo, Mr. King of New York, Mr. Pompeo, Mr. Turner, Mr. Wenstrup, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Service Act of 1980 to require a period of service at an overseas post of at least four years, to amend title 10, United States Code, to require a tour of duty at defense attaché offices of at least four years, and for other purposes. 
1.Short titleThis Act may be cited as the Foreign Service Optimization Act of 2016. 2.Period of overseas assignments for certain Foreign Service officers (a)In generalSubsection (a) of section 502 of the Foreign Service Act of 1980 (22 U.S.C. 3982) is amended by adding at the end the following new paragraphs: 
 
(3) 
(A)In making assignments under paragraph (1), and in accordance, with section 903, and, if applicable, section 503, the Secretary shall assure that, except as provided in subparagraph (B), a member of the Service serves at a post for a period of not fewer than four consecutive years and not more than six consecutive years. (B)In the case of an unhealthful post (as such term is described in section 817), including war, armed conflict, civil strife, or similar hardship or other extreme condition, or in the case of a first tour of duty or, as determined by the Secretary, other exigent circumstance, the Secretary may reduce the period of assignment specified in subparagraph (A) by issuing a written waiver. The Secretary shall annually submit to Congress a report on any such reductions made pursuant to this subparagraph, including an explanation of the reasons therefor. 
(4)In making assignments under paragraph (1), and in accordance with paragraph (3), the Secretary shall assure that members of the Service who have demonstrated a useful knowledge of the principal languages or dialects of the countries in which the posts are located to which such members are assigned, such members are assigned to two consecutive tours of duty.. (b)Conforming amendmentSubsection (a) of section 903 of the Foreign Service Act of 1980 (22 U.S.C. 4083) is amended, in the second sentence, by striking 3 years and inserting four years. 
(c)RegulationsThe Secretary of State shall promulgate such regulations as may be necessary to carry out the amendments made by subsections (a) and (b). 3.Tour of duty of members of the Armed Forces and civilians assigned to defense attaché offices (a)In generalSubchapter II of chapter 83 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1624.Tour of duty of members and civilians assigned to defense attaché offices 
(a)MembersThe tour of duty of a member of the armed forces serving as a defense attaché shall be not less than four years and not more than six years. (b)Civilian employeesA civilian employee of the Defense Intelligence Agency assigned to a Defense Attaché Office outside the United States shall be assigned to such office for a period that is not less than four years and not more than six years. 
(c)Waiver 
(1)The Secretary of Defense may issue a written waiver to reduce a tour of duty under subsection (a) or a period of assignment under subsection (b) if— (A)the tour of duty or assignment is at a location the Secretary of State has determined is an unhealthful post (as such term is described in section 817 of the Foreign Service Act of 1980 (22 U.S.C. 4057)), including by reason of war, armed conflict, civil strife, or similar hardship or other extreme condition; 
(B)such tour of duty is the first tour of duty of a member serving a defense attaché or such period of assignment is the first period of assignment of a civilian employee of the Defense Intelligence Agency assigned to a Defense Attaché Office outside the United States, as the case may be; or (C)the Secretary of Defense otherwise determines the waiver appropriate for exigent circumstances. 
(2)The Secretary shall annually submit to Congress a report on any waivers issued pursuant to paragraph (1), including an explanation of the reasons therefor.  (d)Consecutive toursIf a member of the armed forces serving as a defense attaché or a civilian employee of the Defense Intelligence Agency assigned to a Defense Attaché Office outside the United States demonstrates a useful knowledge of the principal language or dialect of the country in which the Defense Attaché Office is located to which such member or employee is assigned, the Secretary may assign the member or the employee, as the case may be, to two consecutive tours of duty at the Defense Attaché Office.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1623 the following new item:   1624. Tour of duty of members and civilians assigned to defense attaché offices..  